Electronically Filed
                                                             Supreme Court
                                                             SCWC-XX-XXXXXXX
                                                             23-MAR-2021
                                                             07:48 AM
                                                             Dkt. 15 ODAC

                            SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAII


                  JOHN Y. SUZUKI AND LOLA L. SUZUKI,
                  Petitioners/Plaintiffs-Appellants,

                                  vs.

             JOHN MOWRY dba TOWN & COUNTRY BUILDERS, LLC,
                    Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 1RC17-1-3158)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

             Petitioners/Plaintiffs-Appellants’ Application for

 Writ of Certiorari, deemed filed on January 29, 2021, is hereby

 rejected.

             DATED: Honolulu, Hawaiʻi, March 23, 2021.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Michael D. Wilson

                                        /s/ Todd W. Eddins